 



Exhibit 10.1

CONTINUCARE CORPORATION
[NON-QUALIFIED] -OR- [INCENTIVE] STOCK OPTION AGREEMENT
FOR

[Optionee Name]

     1. Grant of Option. CONTINUCARE CORPORATION (the “Company”) hereby grants,
as of [Grant Date], to [Optionee Name] (the “Optionee”) an option (the “Option”)
to purchase up to [Number of Shares] shares of the Company’s Common Stock,
$.0001 par value per share (the “Shares”), at an exercise price per share equal
to [Exercise Price]. The Option shall be subject to the terms and conditions set
forth herein. The Option was issued pursuant to the Company’s Amended and
Restated 2000 Stock Option Plan (the “Plan”), which is incorporated herein for
all purposes. The Option is [a nonqualified stock option, and not] -OR-
[intended to qualify as] an Incentive Stock Option. The Optionee hereby
acknowledges receipt of a copy of the Plan and agrees to be bound by all of the
terms and conditions hereof and thereof and all applicable laws and regulations.

     2. Definitions. Unless otherwise provided herein, terms used herein that
are defined in the Plan and not defined herein shall have the meanings
attributed thereto in the Plan.

     3. Exercise Schedule. Except as otherwise provided in Sections 6 or 9 of
this Agreement, or in the Plan, the Option is exercisable in installments as
provided below, which shall be cumulative. To the extent that the Option has
become exercisable with respect to a number of Shares as set forth below, the
Option may thereafter be exercised by the Optionee, in whole or in part, at any
time or from time to time prior to the expiration of the Option as provided
herein. The following table indicates each date (the “Vesting Date”) upon which
the Optionee shall be entitled to exercise the Option with respect to the number
of Shares granted as indicated beside the date, provided that the Optionee has
been continuously [in service as a Director of] -OR -[employed by] the Company
through and on the applicable Vesting Date:

Number of Shares                   Vesting Date

[Insert Vesting Schedule as Applicable]

     Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of Optionee’s service as a Director of the Company, any unvested
portion of the Option shall terminate and be null and void.

     4. Method of Exercise. The vested portion of this Option shall be
exercisable in whole or in part in accordance with the exercise schedule set
forth in Section 3 hereof by written notice which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised, and such other representations and agreements as to the
holder’s investment intent with respect to such Shares as may be required by the
Company pursuant to the provisions of the Plan. Such written notice shall be
signed by the Optionee and shall be delivered in person or by certified mail to
the Secretary of the Company. The written

1



--------------------------------------------------------------------------------



 



notice shall be accompanied by payment of the exercise price. This Option shall
be deemed to be exercised after both (a) receipt by the Company of such written
notice accompanied by the exercise price and (b) arrangements that are
satisfactory to the Committee in its sole discretion have been made for
Optionee’s payment to the Company of the amount that is necessary to be withheld
in accordance with applicable Federal or state withholding requirements. No
Shares will be issued pursuant to the Option unless and until such issuance and
such exercise shall comply with all relevant provisions of applicable law,
including the requirements of any stock exchange upon which the Shares then may
be traded.

     5. Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Optionee: (a) cash;
(b) check; or (c) with Shares that have been held by the Optionee for at least
6 months (or such other Shares as the Company determines will not cause the
Company to recognize for financial accounting purposes a charge for compensation
expense), or (d) such other consideration or in such other manner as may be
determined by the Board or the Committee in its absolute discretion.

     6. Termination of Option.

[INSERT IN FORM OF DIRECTOR OPTIONS ONLY

     (a) Notwithstanding anything in the Plan to the contrary, any unexercised
portion of the Option shall automatically and without notice terminate and
become null and void at the time of the earliest to occur of:

     (i) the termination of the Optionee’s service as a Director with the
Company and its Subsidiaries for Cause; or

     (ii) Expiration Date].

[INSERT IN FORM OF EMPLOYEE OR CONSULTANT OPTIONS ONLY

     (b) (a) unexercised portion of the Option shall automatically and without
notice terminate and become null and void at the time of the earliest to occur
of:

     (i) (i) unless the Committee or the Board otherwise determines in writing
in its sole discretion, three months after the date on which the Optionee’s
employment with the Company and its Subsidiaries is terminated for any reason
other than by reason of (A) Cause, which, solely for purposes of this Agreement,
shall mean the termination of the Optionee’s employment by reason of the
Optionee’s willful misconduct or gross negligence, (B) a mental or physical
disability (within the meaning of Section 22(e) of the Internal Revenue Code) of
the Optionee as determined by a medical doctor satisfactory to the Committee or
the Board, or (C) death;

     (ii) (ii) immediately upon the termination of the Optionee’s employment
with the Company and its Subsidiaries for Cause;

2



--------------------------------------------------------------------------------



 



     (iii) (iii) twelve months after the date on which the Optionee’s employment
with the Company and its Subsidiaries is terminated by reason of a mental or
physical disability (within the meaning of Section 22(e) of the Internal Revenue
Code) as determined by a medical doctor satisfactory to the Committee;

     (iv) (iv) twelve months after the date of termination of the Optionee’s
employment with the Company and its Subsidiaries by reason of the death of the
Optionee (or three months after the date on which the Optionee shall die if such
death shall occur during the one year period specified in paragraph (iii) of
this Section 6); or

     (v) [Expiration Date].

     (v) All references herein to the termination of the Optionee’s employment
shall, in the case of an Optionee who is not an employee of the Company or a
Subsidiary, refer to the termination of the Optionee’s service with the
Company.]

     (b) To the extent not previously exercised, (i) the Option shall terminate
immediately in the event of (1) the liquidation or dissolution of the Company,
or (2) any reorganization, merger, consolidation or other form of corporate
transaction in which the Company does not survive, unless the successor
corporation, or a parent or subsidiary of such successor corporation, assumes
the Option or substitutes an equivalent option or right pursuant to Section
10(c) of the Plan, and (ii) the Committee or the Board in its sole discretion
may by written notice (“cancellation notice”) cancel, effective upon the
consummation of any corporate transaction described in Subsection 8(b) of the
Plan in which the Company does survive, the Option (or portion thereof) that
remains unexercised on such date. The Committee or the Board shall give written
notice of any proposed transaction referred to in this Section 6(b) a reasonable
period of time prior to the closing date for such transaction (which notice may
be given either before or after approval of such transaction), in order that
Optionee may have a reasonable period of time prior to the closing date of such
transaction within which to exercise the Option if and to the extent that it
then is exercisable (including any portion of the Option that may become
exercisable upon the closing date of such transaction). The Optionee may
condition his exercise of the Option upon the consummation of a transaction
referred to in this Section 6(b).

     7. Transferability. The Option granted hereby is not transferable otherwise
than by will or under the applicable laws of descent and distribution, and
during the lifetime of the Optionee the Option shall be exercisable only by the
Optionee, or the Optionee’s guardian or legal representative. In addition, the
Option shall not be assigned, negotiated, pledged or hypothecated in any way
(whether by operation of law or otherwise), and the Option shall not be subject
to execution, attachment or similar process. Upon any attempt to transfer,
assign, negotiate, pledge or hypothecate the Option, or in the event of any levy
upon the Option by reason of any execution, attachment or similar process
contrary to the provisions hereof, the Option shall immediately become null and
void.

     8. No Rights of Stockholders. Neither the Optionee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the

3



--------------------------------------------------------------------------------



 



Company with respect to any shares of Stock purchasable or issuable upon the
exercise of the Option, in whole or in part, prior to the date of exercise of
the Option.

     9. Acceleration of Exercisability of Option. This Option shall become
immediately fully exercisable in the event that, prior to the termination of the
Option pursuant to Section 6 hereof, (a) there is a “Change in Control”, as
defined in Section 8(b) of the Plan, that occurs while the Optionee serves the
Company as a Director, (b) the Committee or the Board exercises its discretion
to provide a cancellation notice with respect to the Option pursuant to
Section 6(b)(ii) hereof, or (c) the Option is terminated pursuant to
Section 6(b)(i) hereof.

     10. No Right to Continued Employment or Service. Neither the Option nor
this Agreement shall confer upon the Optionee any right to continued employment
or service with the Company.

     11. Law Governing. This Agreement shall be governed in accordance with and
governed by the internal laws of the State of Florida.

     12. Interpretation / Provisions of Plan Control. This Agreement is subject
to all the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan adopted by the Committee or the Board as
may be in effect from time to time. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Optionee accepts the Option subject to all the terms and
provisions of the Plan and this Agreement. The undersigned Optionee hereby
accepts as binding, conclusive and final all decisions or interpretations of the
Committee or the Board upon any questions arising under the Plan and this
Agreement.

     13. Notices. Any notice under this Agreement shall be in writing and shall
be deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at 7200 Corporate Center Drive,
Suite 600, Miami, FL 33126, or if the Company should move its principal office,
to such principal office, and, in the case of the Optionee, to the Optionee’s
last permanent address as shown on the Company’s records, subject to the right
of either party to designate some other address at any time hereafter in a
notice satisfying the requirements of this Section.

     14. Tax Consequences. Set forth below is a brief summary as of the date of
this Option of some of the federal tax consequences of exercise of this Option
and disposition of the Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE
TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE SHOULD CONSULT A TAX
ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

[INSERT IN FORM OF INCENTIVE STOCK OPTION ONLY

     (a) Exercise of Option. There will not be federal income tax liability upon
the grant or exercise of the Option.

4



--------------------------------------------------------------------------------



 



(a) (b) Disposition of Shares. If Shares are held for at least one year from the
date of exercise and two years from the date of grant of the Option, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes. If Shares are disposed of before one year from
the date of exercise or two years from the date of grant of the Option, the
Optionee will be treated as having received, on the date of disposition,
compensation income (taxable at ordinary income tax rates) equal to the excess,
if any, of the fair market value of the Shares on the date of exercise over the
exercise price. The amount of any additional sale proceeds will be taxed as
long-term or short-term capital gain, depending on how long the Optionee holds
the Shares after exercise. If Optionee is an employee at the time of
disposition, the Company will be required to withhold from Optionee’s
compensation or collect from Optionee and pay to the applicable taxing
authorities an amount equal to a percentage of this compensation income at the
time of disposition.]

(b) [INSERT IN FORM OF NON-QUALIFIED STOCK OPTION ONLY

(c) (a) Exercise of Option. There may be a regular federal income tax liability
upon the exercise of the Option. The Optionee will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the excess,
if any, of the fair market value of the Shares on the date of exercise over the
exercise price. If Optionee is an employee, the Company will be required to
withhold from Optionee’s compensation or collect from Optionee and pay to the
applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise.

(d) (b) Disposition of Shares. If Shares are held for at least one year, any
gain realized on disposition of the Shares will be treated as long-term capital
gain for federal income tax purposes.]

     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of
[GRANT DATE].

            COMPANY: CONTINUCARE




CORPORATION

 
      By:             [NAME]        [TITLE]     

     Optionee acknowledges receipt of a copy of the Plan and represents that he
or she is familiar with the terms and provisions thereof, and hereby accepts
this Option subject to all of the terms and provisions thereof. Optionee has
reviewed the Plan and this Option in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option, and fully
understands all provisions of the Option.

5



--------------------------------------------------------------------------------



 



          Dated: _______________   OPTIONEE:
      By:             [NAME]             

6